Title: From George Washington to Lieutenant Colonel Samuel Smith, 29 May 1779
From: Washington, George
To: Smith, Samuel



Dr Sir
Head Quarters Middlebrook 29th May 1779.

I can only lament that necessity which has produced your letter of the 10th, and obliges you to offer your resignation, at the opening of a campaign; at a crisis in which good officers might render the most essential services, by their example and continuance in the army.
The proofs you have heretofore given, of your abilities, as a good and brave officer, I am happy in acknowleging; and could wish that the circumstances of your affairs were such, as to afford you the opportunity of closing the war with your military companions.
If you will transmit your commission, which you are desirous of retaining, I shall indorse upon it my concurrence in your resignation, and have it returned.
It is customary on officers leaving the service to bring in a certificate of having settled their public accounts—You will be pleased to have such a one forwarded with the commission, or as soon as possible. With great regard, I am Dr sir, your obedient and hble servt
Go: Washington
